SUMMARY ORDER
Defendant-Appellant Lewis Allen (“Allen”) appeals from a judgment of conviction entered in the United States District Court for the Southern District of New York following his guilty plea to one count of using a firearm to commit murder during and in relation to a drug trafficking . conspiracy. We assume the parties’ familiarity with the underlying facts, procedural history, and issues on appeal.
The District Court sentenced Allen to 360 months’ imprisonment. He argues that the sentence is substantively unreasonable because the District Court failed to reduce it by time Allen had already served in connection with a prior federal conviction for participating in a drug trafficking conspiracy.
In reviewing the substantive reasonableness of a sentence, we do not “substitute our own judgment for the district court’s on the question of what is sufficient to meet the [18 U.S.C.] § 3553(a) considerations in any particular case.” United States v. Cavera, 550 F.3d 180, 189 (2d Cir.2008) (citing United States v. Fernandez, 443 F.3d 19, 27 (2d Cir.2006)). Rather, this Court “set[s] aside a district court’s substantive determination only in exceptional cases where the trial court’s decision ‘cannot be located within the range of permissible decisions.’ ” Id. (quoting United States v. Rigas, 490 F.3d 208, 238 (2d Cir.2007)). Here, the District Court found Allen’s prior conviction to be for a separate crime and arrived at his sentence pursuant to the Sentencing Guidelines and the factors set forth under Section 3553(a); we do not find Allen’s sentence to be substantively unreasonable.
We have considered all of Allen’s remaining arguments and find them to be without merit. Accordingly, for the reasons set forth above, the judgment of the District Court is AFFIRMED.